DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 13, 2022.
Claims 1, 3, 8, 9, 16, 17, and 22 have been amended and are hereby entered.
Claims 6, 7, 10 – 14, 18 and 19 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Formulas 4 and 5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2019.
Claims 1 – 5, 8, 9, 15 – 17 and 20 – 22 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed June 13, 2022, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 103 as unpatentable over Jeong and Watanabe and the rejection of claim 22 under 35 U.S.C. 103 as unpatentable over Gerhard and Watanabe as set forth in the office action filed March 16, 2022.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. Applicant argues that Watanabe contains no disclosure or suggestion that electron withdrawing groups can be used as a substituent for a spirobifluorenyl group, such as that taught by Gerhard or the dibenzofuran group as taught by Jeong. Examiner respectfully disagrees. Watanabe defines the aromatic groups containing electron withdrawing groups as being any aryl or heteroaryl group. Therefore, it is not persuasive that the benefits of adding the electron withdrawing group, namely the improved stability and durability, would be limited to the specific aryl groups explicitly shown in the compounds of Watanabe.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 requires that the electron transport region comprises at least one of the compounds represented in Compound Group 5. Claim 16, upon which Claim 22 depends on, allows for a condensed cyclic compound of Compound 1, 54, and 55 to be in the electron transport region. The Compounds 1, 54 and 55 are not the same compounds in Claim 22. Therefore, to meet the limitations of claim 22 when the limitations of claim 16 are met by Compounds 1, 54, and 55, the electron transport region would necessarily contain two condensed cyclic compounds. Applicant does not cite any support for this limitation in the specification. All the Example devices in Table 3 only provide one condensed cyclic compound in the electron transport region. Therefore, the limitations of claim 22 do not appear to be supported by the specification as filed and appear to constitute new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 8, 9, 15 – 17, 20 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Jeong, Sook Hee et al. "Dibenzofuran Derivatives as High Triplet Energy Host Material for High Efficiency in Deep Blue Phosphorescent Organic Light-Emitting Diodes." Organic Electronics. 13 (2012): 1141-1145) in view of Watanabe (US20180375032A1).
As per claim 1, Jeong teaches compound DFPO3 in scheme 1 
    PNG
    media_image1.png
    168
    191
    media_image1.png
    Greyscale


Jeong does not teach that a cyano group is bonded to the dibenzofuran groups, as required by claim 1. 
Watanabe teaches organic electron transport materials that are excellent in stability and durability ([0001]). These materials contain phosphine oxide derivatives represented by formula (1) 
    PNG
    media_image2.png
    72
    88
    media_image2.png
    Greyscale
, where Ar1 and Ar2 each independently represent heteroaryl groups and at least one of Ar1 and Ar2 contain an electron withdrawing group ([0011 – 0013]). Suitable electron-withdrawing groups include halogen atoms and cyano groups ([0028]). Watanabe teaches that compounds of this formula provide electron transport materials that are excellent in stability and durability ([0010]). 
Based on the teaching of Watanabe, it would have been obvious to one of ordinary skill in the art to modify the compound of Jeong to include an electron withdrawing cyano group, to arrive at a compound such as that of claimed compound 1 
    PNG
    media_image3.png
    146
    139
    media_image3.png
    Greyscale
. One of ordinary skill in the art would have been motivated to make this modification because Watanabe teaches that compounds of this formula provide electron transport materials that are excellent in stability and durability ([0010]).
The modified structure of Jeong and Watanabe is a structural isomer of claimed compound 1 that differs only in the bonding location of the dibenzofuran groups. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
As per claims 2 – 5, 8, 9, and 15, Formula 1 is not required by claim 1. The dependent claims also do not require that the condensed cyclic compound be represented by Formula 1. Therefore, the prior art combination meets the limitations of claim 1 by teaching compound 1 and also meets the limitations of the dependent claims.
As per claim 16, the prior art combination teaches claimed compound 1, as shown above. Jeong further teaches an OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region (Page 1142, Left Column, Paragraph 2 describes the device structure) and that the electron transport region comprises the DFPO3 compounds (Page 1411, Right Column, Last Paragraph).
As per claims 17 and 20, Formula 1 is not required by claim 16. The dependent claims also do not require that the condensed cyclic compound be represented by Formula 1. Therefore, the prior art combination meets the limitations of claim 1 by teaching compound 1 and also meets the limitations of the dependent claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Jeong, Sook Hee et al. "Dibenzofuran Derivatives as High Triplet Energy Host Material for High Efficiency in Deep Blue Phosphorescent Organic Light-Emitting Diodes." Organic Electronics. 13 (2012): 1141-1145) and Watanabe (US20180375032A1) as applied to claims 1 - 4, 8, 15 - 17, 20 and 22 above and further in view of '874 (US20150221874).
As per claim 21, the prior art combination teaches all the limitations of claim 16. The prior art combination does not teach:
The hole transport region comprises an amine compound represented by Formula 6 
    PNG
    media_image4.png
    155
    327
    media_image4.png
    Greyscale

‘874 teaches an OLED display device. ‘874 further teaches:
The hole transport region comprises an amine compound represented by Formula 6 ([0078], the compound represented by the Chemical Formula B-1 may be…. Compound J-6
    PNG
    media_image5.png
    138
    219
    media_image5.png
    Greyscale
. In this case Ar2 is an unsubstituted aryl group having 6 carbon atoms for forming a ring, R6 is a unsubstituted aryl group having 6 carbon atoms for forming a ring, R7 and R8 are unsubstituted alkyl groups having 1 carbon, R9 to R12 are all hydrogen atoms, L1 is an unsubstituted arylene group having 6 carbon atoms for forming a ring, and L2 is a direct linkage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art combination to include the hole transport compound as taught by ‘874. One of ordinary skill would have been motivated to make this modification because ‘874 teaches that the compounds “may improve the life-span characteristics, efficiency characteristics, electrochemical stability, and thermal stability of an organic optoelectronic device and decrease the driving voltage” [0081]. Additionally, ‘874 teaches that a compound of the claimed formula is a suitable material for hole transport applications and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Claims 1 – 5, 8, 9, 15 – 17, 20 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (US20070170419A1) in view of Watanabe (US20180375032A1).
As per claim 1, Gerhard teaches the following compound in [0042] 
    PNG
    media_image6.png
    131
    229
    media_image6.png
    Greyscale
.
Gerhard does not teach a cyano group or fluorine group bonded to the spirobifluorenyl groups as required by claim 1. 
Watanabe teaches organic electron transport materials that are excellent in stability and durability ([0001]). These materials contain phosphine oxide derivatives represented by formula (1) 
    PNG
    media_image2.png
    72
    88
    media_image2.png
    Greyscale
, where Ar1 and Ar2 each independently represent aryl groups and at least one of Ar1 and Ar2 contain an electron withdrawing group ([0011 – 0013]). Suitable electron-withdrawing groups include halogen atoms and cyano groups ([0028]). Watanabe teaches that compounds of this formula provide electron transport materials that are excellent in stability and durability ([0010]). 
Based on the teaching of Watanabe, it would have been obvious to one of ordinary skill in the art to modify the compound of Gerhard to include an electron withdrawing cyano or halogen, such as fluorine, to arrive at a compound such as that of claimed compounds 53 and 54
    PNG
    media_image7.png
    168
    364
    media_image7.png
    Greyscale
. One of ordinary skill in the art would have been motivated to make this modification because Watanabe teaches that compounds of this formula provide electron transport materials that are excellent in stability and durability ([0010]).
The modified structure of Gerhard and Watanabe is a structural isomer of claimed compounds 54 and 55 that differs only in the bonding location of the spirobifluorenyl groups. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
As per claims 2 – 5, 8, 9, and 15, Formula 1 is not required by claim 1. The dependent claims also do not require that the condensed cyclic compound be represented by Formula 1. Therefore, the prior art combination meets the limitations of claim 1 by teaching compounds 54 and 55 and also meets the limitations of the dependent claims.
As per claim 16, the prior art combination teaches claimed compounds 54 and 55, as shown above. Gerhard further teaches an OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region ([0070 – 0076]) and that the electron transport region comprises the condensed cyclic compounds ([0042 – 0043]).
As per claims 17 and 20, Formula 1 is not required by claim 16. The dependent claims also do not require that the condensed cyclic compound be represented by Formula 1. Therefore the prior art combination meets the limitations of claim 1 by teaching compounds 54 and 55 and also meets the limitations of the dependent claims.

Claims 1 - 4, 8, 15 - 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, Munggon et al. "Synthesis of 2- and 4- Substituted Carbazole derivatives and Correlation of Substitution Position with Photophysical Properties and Device Performance of Host Materials." Organic Electronics. 14 (2013): 67 - 73) in view of Watanabe (US20180375032A1)
As per claims 1 – 4, 8, and 15, Kim teaches:
A condensed cyclic compound of Formula 3 
    PNG
    media_image8.png
    163
    271
    media_image8.png
    Greyscale
(Page 68, Scheme 1 
    PNG
    media_image9.png
    137
    66
    media_image9.png
    Greyscale
. In this case Ar1 is an unsubstituted phenyl group and A is NR”, where R” is an unsubstituted aryl group having 6 carbon atoms for forming a ring.
Kim does not teach a R1 substituent, as required by claim 1. 
Watanabe teaches organic electron transport materials that are excellent in stability and durability ([0001]). These materials contain phosphine oxide derivatives represented by formula (1) 
    PNG
    media_image2.png
    72
    88
    media_image2.png
    Greyscale
, where Ar1 and Ar2 each independently represent heteroaryl groups and at least one of Ar1 and Ar2 contain an electron withdrawing group ([0011 – 0013]). Suitable electron-withdrawing groups include halogen atoms and cyano groups ([0028]). Watanabe teaches that compounds of this formula provide electron transport materials that are excellent in stability and durability ([0010]). 
Based on the teaching of Watanabe, it would have been obvious to one of ordinary skill in the art to modify the compound of Kim to include an electron withdrawing halogen, such as fluorine, to arrive at a compound such as that of compound 30 in claim 8 
    PNG
    media_image10.png
    119
    143
    media_image10.png
    Greyscale
. One of ordinary skill in the art would have been motivated to make this change because Watanabe teaches these substitutions improve the stability and durability of the compounds ([0010]). 
As per claims 16, 17, 20, and 22, Kim teaches: 
An OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region (Page 69, Right Column, Paragraph 2: “Device structure used in this work was indium tin oxide (ITO, 50 nm)/poly(3,4-ethylenedioxythiophene):polystyrenesulfonate (PEDOTPSS) (60nm)/4,4’-(cyclohexane-1,1-diyl)bis(N-phenyl-N-p-tolylaniline) (TAPC, 30 nm)/host: iridium (III) bis ((3,5-difluorophenyl)pyridine) picolinate. (FIrpic) (30 nm, 10%) / 2,7-bis(diphenylphoshpryl)-9,9’-spirobi[fluorene] (SPPO13, 25 nm) / LiF (1 nm) / Al (200nm).”)
Where the electron transport region comprises a condensed cyclic compound of Formula 3 
    PNG
    media_image8.png
    163
    271
    media_image8.png
    Greyscale
, wherein Ar1 is a substituted or unsubstituted phenyl group (Page 69, Right Column, Paragraph 2: “4DCPO… were used as host materials for FIrpic dopant material.” As shown above, the modified 4DCPO compound reads on the claimed Formula and specifically compound 30 in claim 22.)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789